                       Case 1:20-cr-00148-JSR Document 15 Filed 06/16/20 Page 1 of 2
MEMORANDUM


     TO:          Honorable Sarah L. Cave
                  United States Magistrate Judge

     FROM:        Bernisa M. Mejia
                  Intensive Supervision Specialist
                  United States Pretrial Services Officer

                                                                          RE:          Juan Fermin

                                                                    DOCKET#:         1:20-cr-00148-JSR-1


The attached memorandum was prepared by Intensive Supervision Specialist:


       Bernisa M. Mejia                                               212-805-4314

           Name                                                       Phone Number


will present to Your Honor significant details about the Bail Conditions which were imposed on the above-name
defendant.


We are requesting direction from the Court. Please initial the appropriate box(es) and return this form to us so
that we may comply with your instructions.


[]         I have reviewed the information that you have supplied. I do not believe that this matter requires any
           action by the Court at this time.


[X]        My office will inform all parties concerned that I will conduct a Bail Review Hearing in


           By Telephone              on June 23, 2020       at 2:30.pm
                                    Date                     Time

[]         I request that a Bail Review Hearing be conducted by:


                  []      The presiding Magistrate Judge in courtroom # 5A.

                  []      The District Court Judge presiding in Part I.

                  []      ______________________________ at his/her earliest convenience.
                                Judicial Officer
                   Case 1:20-cr-00148-JSR Document 15 Filed 06/16/20 Page 2 of 2
PS 3 - PAGE 2


[]       A bench warrant shall be issued for the defendant’s arrest




[X       So ordered:______________________________________________    Date__6/16/2020_____________
